Citation Nr: 1329520	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran served on active military duty from September 
1970 to April 1972, including service in Vietnam from March 
1971 to March 1972, and from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  Jurisdiction over this case was 
subsequently transferred to the San Diego, California RO.

In January 2010, the Veteran withdrew his request for a 
Travel Board hearing.

While service connection for psychiatric disability other 
than PTSD has been denied previously, the matter of service 
connection for PTSD is sufficiently new to require a de novo 
review of the claim.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that in claims involving 
unrepresented Veterans, the Board must broadly construe 
claims, and in the context of psychiatric disorders must 
consider other diagnoses for service connection when the 
medical record so reflects. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the Board has characterized this 
issue as service connection for psychiatric disability, 
including PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the medical and lay evidence of 
record and finds that additional development is required 
before deciding the claim on appeal.

The Veteran contends that he has PTSD primarily as a result 
of being forced to breathe benzene tear gas during advanced 
individual training (AIT) in December 1970.  He appears to 
claim PTSD both from the experience of tear gas training and 
from claimed physiological effects of that exposure, also 
asserting that his claimed PTSD was aggravated by not 
receiving treatment for claimed respiratory complaints.  

He also contends that he has PTSD as a result of an alleged 
homicide of his friend around December 1971.  He explains 
that his friend regularly visited once a month and told the 
Veteran in detail how to fix the only computer that existed 
in Vietnam "in case something might happen."  The Veteran 
believes that the Army ruled the friend's death as a 
suicide, but that the friend was actually killed because the 
friend would not say that the Veteran broke the computer.  
He reports that the friend's body was brought up from the 
South China Sea a day later.  In February 2010, the Veteran 
identified the name of his friend and included casualty data 
from www.VirtualWall.org, reflecting that J. D. died in 
November 1971 from drowning or suffocation.  J. D.'s full 
profile reflects that he died on the first day of his tour 
in Vietnam and that his body was not recovered.

The Veteran's DD214 from his first period of service lists 
his occupational specialty as clerk typist and does not 
reflect any awards or medals indicative of combat.  His 
second period of service was during peacetime, and he does 
not claim PTSD as a result of events during that period of 
service.  His service treatment records from his first 
period of service reflect that he was diagnosed with 
"borderline personality."  Service treatment records and 
post-service statements from the Veteran also reference use 
of marijuana since age 14 and use of heroin before and 
during military service in Vietnam.  Post-service statements 
also reference use of opium during Vietnam service.

Post-service private and VA treatment records reflect many 
diagnosed mental disorders, including schizoid personality 
and paranoid schizophrenia, major depression, delusional 
disorder, cyclothymia, bipolar disorder, and polysubstance 
abuse.  

A partial April 1983 treatment record from the Nashville VA 
Medical Center (VAMC) reflects that the Veteran complained 
of some difficulty with concentration following his tour in 
Vietnam.  A November 1983 VA treatment record reflects that 
the Veteran sought a psychiatric evaluation at the advice of 
his attorney.  He did not request medication or referral to 
the Vietnam group, but was informed that he may use 
available services for Vietnam-related problems if 
necessary.

During an August 2002 initial private psychiatric evaluation 
with K. Walden, M.D., the Veteran's chief complaint was "no 
problems, just a consultation," and he admitted that he was 
"trying to get VA benefits for PTSD."  He disclosed using 
opium and smoking heroin in Vietnam and identified past 
psychiatric history consisting of a three-year, court-
ordered hospitalization in a state hospital.  The assessment 
was delusional disorder.

An August 2006 initial psychiatric evaluation by K. Trevor, 
D.O., reflects that the Veteran reported being a "combat 
veteran" and that he had "been wanting to be diagnosed with 
PTSD for a long time, and somebody needs to finally do it" 
and send a letter to VA.  He explained that he needed a 
current diagnosis, a stressor, and a previous diagnosis.  He 
stated that he was "upset that he did not get to be a clerk 
in the military, but had to 'prove [his] manliness' and go 
into combat."  He believed he was "coaxed into combat after 
receiving a 'trophy.'"  He recalled facing some toxic 
exposures during military duty, but that the "actual 
warfare" traumatized him the most.  He also explained that 
it was "quite normal to use opiates/heroin, and 'reefer' 
there" and believed that they were "'natural' and 
'medicinal' for his lungs."  He mentioned being caught with 
no weapon after a bomb went off and expecting to be caught 
and killed by the Vietnamese.  He also described 
"conspiracies and [found] it suspicious that his friend 
allegedly 'committed suicide,' but he may have actually been 
murdered, since [the Veteran] didn't sense his friend had 
been suicidal back then."  The diagnosis included PTSD. 

A November 2006 letter from Dr. Trevor reflects that she 
"agreed to state that there is a possibility that his 
chemical exposure [to toxic levels of tear gas, including 
benzene] could have injured his respiratory and central 
nervous system, and that it possibly contributed to his 
mental health problems, such as PTSD."

The Veteran submitted a June 2007 treatment record from Dr. 
Trevor detailing that their "good rapport" was lost in March 
2007 when she asked him to try another medication.  Dr. 
Trevor noted that the Veteran's delusions of trying to hire 
her were getting more intense, his sexually inappropriate 
statements to her were increasing, and his "demands about 
writing letters for him on behalf of his Federal 'case' were 
escalating."  The Veteran wrote on the treatment record that 
their rapport "was never good.  I just needed a 
[diagnosis]."  (Emphasis in original).

While the Veteran has previously claimed entitlement to 
various mental disorders, which have been denied by the RO 
and the Board, he has not been afforded a VA examination 
specifically for his claimed PTSD.  The Board notes that the 
Veteran is competent to attest to tear gas training and his 
perceptions or experiences of that event; however, he is not 
competent to attest to the physiological effects of such 
exposure on his mental health.  He has also presented 
competent evidence that someone he knew died during military 
service; though the circumstances of that death as listed in 
the official records varied significantly from the Veteran's 
recollections.  Therefore, the AMC/RO should arrange for a 
VA PTSD examination to determine whether he has PTSD, or any 
other psychiatric disorder, related to events during 
military service.

In addition, the Veteran has mentioned on at least one 
occasion in August 2006 to K. Trevor, D.O., that he was 
traumatized by "actual warfare."  Although his report to Dr. 
Trevor that he was a "combat veteran" is not supported in 
his service records, including his DD214, consideration 
should be given as to whether service connection for PTSD is 
warranted under the provisions of 38 C.F.R. § 3.304(f)(3).

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed 
by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Prior to arranging for a VA examination, the AMC/RO should 
request and associate with the claims file additional 
records that may be pertinent to the Veteran's claim.  
Specifically, the claims file reflects that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  Complete treatment records, including 
those from 1983, from the Nashville VAMC should also be 
obtained.  Records received in June 2001 from the Taylor 
Hardin Secure Medical Facility indicate that upon his 
psychiatric admission in September 1996, an admission 
psychiatric evaluation was not required because he had been 
discharged from the facility for less than six months.  
Complete psychiatric treatment records should be requested 
from the date of the Veteran's earliest admission until his 
final discharge.  Finally, statements from the Veteran 
reflect that he moved to Phoenix, Arizona permanently around 
2011.  All pertinent treatment records from the Phoenix VA 
Health Care System (HCS) should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
and associate with the claims file the 
following records: 
(a) records from the Social Security 
Administration;  
(b) complete treatment records from the 
Nashville VAMC, including those from 1983;
(c) complete psychiatric treatment records 
from Taylor Hardin Secure Medical Facility 
in Tuscaloosa, Alabama from the date of 
the Veteran's earliest admission, which 
appears to be in 1995 or 1996, until his 
final discharge; and
(d) all treatment records pertinent to the 
claim for PTSD from the Phoenix VA HCS.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran or determines that any records are 
unavailable, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist to determine whether the 
diagnostic criteria for PTSD are met.  The 
Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should consider the Veteran's 
contentions that he has PTSD from the 
experience of tear gas training, from the 
physiological effects of tear gas 
exposure, and from the death of a friend 
in November 1971.  The examiner should 
determine whether the veteran currently 
suffers from PTSD related to his fear of 
hostile military or terrorist activity 
while on active duty and whether it is 
adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should 
indicate whether it is likely as not (50 
percent probability or greater) related to 
the Veteran's active service.  The 
examination report should include the 
complete rationale for all opinions 
expressed. The examiner should provide a 
rationale for the opinions. 

3.  After undertaking any other 
development deemed appropriate and 
ensuring that the requested actions are 
completed, the RO or AMC should 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

